Citation Nr: 0333205	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for diabetes mellitus, 
and assigned a 40 percent initial rating.  Service connection 
for a cardiovascular disability, claimed as secondary to 
diabetes mellitus, was also denied.  The veteran responded by 
filing an April 2002 Notice of Disagreement regarding these 
determinations, and was sent a Statement of the Case by the 
RO in September 2002.  He then responded with an October 2002 
VA Form 9, perfecting his appeal of these issues.  

The Board notes that in an October 2001 rating decision, the 
veteran was denied service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  In November 
2001, he responded with a Notice of Disagreement, initiating 
an appeal of this issue.  Thereafter, within the 
aforementioned March 2002 rating decision, the RO awarded the 
veteran service connection for diabetes mellitus.  Therefore, 
the issue of entitlement to service connection for diabetes 
mellitus is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


REMAND

On his October 2002 VA Form 9, the veteran requested a 
personal hearing at the local RO before a member of the 
Board.  On an attached form submitted concurrently and signed 
by the veteran, he opted to accept a video conference hearing 
in lieu of an in-person hearing.  Such a hearing was 
scheduled for May 2003, and the veteran was so informed in 
March 2003.  In the RO's notification letter, the veteran was 
informed that if he failed to respond to that letter by April 
4, 2003, his video-conference hearing would be cancelled and 
he would be placed on the schedule for an in-person hearing 
before a member of the Board at the RO.  The veteran did not 
respond to the RO's March 2003 letter, and he failed to 
report for his May 2003 video conference hearing.  To date, 
the veteran has not withdrawn his pending personal hearing 
request.  Therefore, this appeal must be remanded in order to 
afford the veteran a personal hearing before a member of the 
Board, seated at the RO.  

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board, seated at the RO, as soon as 
practicable.  The veteran and his 
representative should also be afforded 
timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




